Citation Nr: 1230811	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956, including service in Korea.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for DDD of the thoracolumbar spine and assigned a 20 percent disability rating, effective April 28, 2004.  

The Veteran indicated on his June 2006 VA Form 9 that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  However, the record reflect that the Veteran failed to appear for his Board hearing scheduled on July 21, 2008.  

This matter was previously before the Board in June 2009, April 2010, and October 2011.  In June 2009, the Board remanded the Veteran's claim for further evidentiary development.  In April 2010, the Board denied the claim at issue.  

The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a subsequent Joint Motion for Partial Remand (Joint Motion), the Court was asked to vacate and remand the Board's April 2010 decision in order for the Board to ensure compliance with its prior June 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Notably, the Joint Motion was concerned with ensuring that the Veteran was provided with an adequate VA examination to assess the severity of his service-connected disability, as was the primary subject of that June 2009 remand.  In June 2011, the Court issued an Order that granted the Joint Motion and remanded the matter for compliance with the Joint Motion.  

Subsequently, in October 2011, the Board, in turn, remanded this matter to RO via the Appeals Management Center (AMC), in Washington, D.C., for additional development in compliance with the Court June 2011 Order.  For the reasons described below, however, this appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration, and to ensure compliance with the Court's June 2011 Order.

Given the foregoing, in its prior October 2011 remand of this matter, the Board was specifically concerned with providing the Veteran a new and contemporaneous VA examination of his low back disability.  As such, the RO/AMC was directed to schedule the Veteran for this new VA examination.  On remand, the Veteran was subsequently scheduled for a VA examination of his spine on December 7, 2011.  The record reflects, however, that the Veteran called on or prior to the date of his scheduled VA examination, and reported that he could not attend the examination because he was not feeling well.  He indicated that he could not give a new date to be scheduled because he did not know when he would feel well enough to report for his examination.  He did indicate, however, that he would prefer to be scheduled for the examination sometime around June, when the weather was better.  Notably, after a review of the record, there is no evidence to indicate that efforts were made to accommodate the Veteran's request to be scheduled for his VA examination.  

Based on the foregoing, the Board finds that where the Veteran reported that he was not feeling well, he has shown good cause for failing to report to his scheduled VA examination.  See 38 C.F.R. § 3.655 (a) (2011) ("examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.").  Accordingly, the Board finds that this matter must be remanded in order for the Veteran to yet again be scheduled for a new and contemporaneous VA examination to assess the current severity and all manifestations associated with his service-connected low back disability.  

On remand the RO/AMC should ensure that all reasonable efforts to accommodate the Veteran's request to be scheduled for his VA examination.  See Stegall, 11 Vet. App. at 270-71 (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance).  

As the case it be remanded for the foregoing reason, any recent treatment records should be obtained.

In a September 2006 statement, the Veteran reported that he was forced into early retirement because of his low back disorder.  The Court has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the appeal for a higher rating regarding the service-connected right knee disability.  Id. at 452-53.  As such, it is necessary for the Board to remand the issue.  On remand, the agency of original jurisdiction will have the opportunity to include the issue in a new notice letter and adjudicate the issue in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Ask the Veteran to identify all VA and non-VA medical care providers that have treated him for his low back disorder since June 2007.  Make arrangements to obtain all records that he adequately identifies.

3.  Thereafter, schedule the Veteran for a VA orthopedic and neurologic examination of his spine.  The claims file and a complete copy of this REMAND should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.

The examiner should identify any and all orthopedic and neurological findings related to the Veteran's service-connected thoracolumbar spine disability and fully describe the extent and severity of those manifestations.  

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss. 

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also determine whether the Veteran has favorable or unfavorable ankylosis of the thoracolumbar spine.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

With regard to any neurological disability resulting from this service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).

The examiner must comment on whether the Veteran's degenerative disc disease of the thoracolumbar spine renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

If the Veteran reports that he is unable to report to his VA examination due to illness or other good cause, make all reasonable efforts to reschedule his examination.

3.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, supra. 

4.  Finally, readjudicate the Veteran's increased rating claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



